DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/731,749. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 17, 2022 has been entered.
 

Status of Claims
Claim(s) 1-14, 16-26 and 28-40 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Apr 18, 2022 has been entered. Applicant’s Remarks filed on Apr 18, 2022 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 9-10 of Applicant’s Remarks, the prior art rejection(s) has/have been maintained.


Information Disclosure Statement
	The information disclosure statement(s) filed May 17, 2022 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
	The following documents have not been considered for the following reasons:
None of the NPL references were provided and, as a result, they have not been considered.
None of the Foreign Patent documents have been provided, nor a statement of relevancy has been provided for said Foreign Patent and, as a result, they have not been considered. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, 8, 21, 24, 30-32, 34-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Early (US 6,094,335, as cited in the IDS dated May 19, 2020, previously of record) in view of Sobha et al (US 2004/0248282, as cited on the IDS dated May 19, 2020, previously of record) and in view of Brosseau (US 2003/0025133, as cited on the IDS dated May 19, 2020, previously of record).

	Regarding Claim 1, Early teaches a structure (see Early: Abstract) usable in a molecular sensor (functional languages; capability met by Early, see Column 7, line 31-33), the structure comprising:
a supporting substrate defining a substrate plane (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below); and
a plurality of tri-layer device stack stacked in parallel and aligned at an angle to the substrate plane, in contact with the supporting substrate (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below);
wherein each tri-layer device stack comprises two parallel electrode sheets separated by an inner dielectric sheet (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below); and
 

    PNG
    media_image1.png
    589
    897
    media_image1.png
    Greyscale

	Early describes an embodiment in which there are multiple vertical capacitor structures (i.e. a plurality of tri-layer stacks, Early shows 2 stacks) arranged in parallel in contact with the substrate (see Early: Column 6, line 52-58; Fig 13-17; the examiner notes that Early describes a plurality of stacks arranged parallel to each other). 
	Early does not explicitly teach each tri-layer stack being separated by an outer dielectric sheet. 

    PNG
    media_image2.png
    609
    588
    media_image2.png
    Greyscale
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that electrodes can be separated by spacers such as dielectrics (see Sobha: [0070]) and further teaches that the sensors can be made as arrays of multilayers, alternating layers of dielectric and conductor, allowing for the construction of an extremely high density of sensing structures upon a substrate (see Sobha: [0160]). Sobha illustrates instances of alternating layers of dielectric and conductor (see Sobha: [0043] Fig 1B, annotate figure below). Thus, Sobha teaches that molecular sensing structures can be made of tri-layer stacks (i.e. electrode-dielectric-electrode) separated by an additional dielectric layer (i.e. an outer dielectric sheet). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the plurality of tri-layer stacks of Early to be separated by a dielectric spacer as in Sobha, because Sobha teaches that using a multilayer structure of alternating dielectric-conductor layers allows for the construction of an extremely high density of sensing structures upon a substrate (see Sobha: [0160]).

Modified Early teaches the angling of the stacks in a perpendicular manner in relation to the substrate (see annotated Figure above). 
Modified Early does not teach “wherein the plurality of tri-layer device stacks are tilted relative to the substrate plane”. 
However, Brosseau teaches the analogous art of electron transistors including first and second electrodes and an insulating layer between them on a substrate (see Brosseau: Abstract). Brosseau further teaches forming the stacks at an angle, where the angle can be obtuse (higher than 90 degrees), right (90 degrees) or acute (less than 90 degrees) (see Brosseau: [0020]). Thus, Brosseau suggests that the angle of the stack does not affect neither the functioning of the device. Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to make the stack and protrusion of any angle as this would not have affected the functioning of the device.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the angle of the tri-layer stacks of modified Early, to be of any angle, including less than 90º and greater than 60º as suggested by Brosseau, because Brosseau teaches that stacks can be formed at any angle, suggesting that choice of angle does not affect the functioning of the device (see Brosseau: [0020]; Fig 1A-2B; Fig 10A-10F).


Regarding Claim 4, modified Early teaches all the limitations as applied to Claim 1. Modified Early teaches that the thickness of the inner dielectric layer can be made in accordance to the desired performance (see Early: Column 5, line 13-26). 
Modified Early does not teach wherein each inner dielectric sheet has a thickness of about 5-15 nm. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that electrodes can be separated by spacers such as dielectrics (see Sobha: [0070]). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071]), and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha teaches that the width of the electrodes can be of any convenient dimension and further teaches that electrodes are spaced by a distance ranging 40 to about 102 angstroms (4 nm to 10 nm, the spacing being equal to the dielectric thickness) (see Sobha: [0089]). The examiner notes that the claimed range of “about 5-15 nm” overlaps entirely with the range described in Sobha (4-10nm), such that they are substantially identical and the range is therefore deemed to be described in its entirety in the reference. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width of the inner dielectric spacer of modified Early to be in the range of 4-10 nm as described in Sobha, because Sobha teaches that the inner dielectric spacers in the electrode pairs can be made to have a thickness falling within said range (see Sobha: [0089]). 

	Regarding Claim 5, modified Early teaches all the limitations as applied to Claim 1. Modified Early teaches the outer dielectric layer (see modification of Claim 1: modify the plurality of tri-layer stacks of Early to be separated by a dielectric spacer as in Sobha). 
Modified Early does not teach wherein each outer dielectric sheet has a thickness of about 500 – 20000 nm. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that electrodes can be separated by spacers such as dielectrics (see Sobha: [0070]). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071], and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha teaches that electrodes are spaced by a distance ranging 10 to about 105 angstroms (1 nm to 1000 nm) (see Sobha: [0089]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width of the outer dielectric spacer of modified Early to be in the range of 1 nm to 1000 nm as described in Sobha, because Sobha teaches that the dielectric spacers, including the outer dielectric spacer, can be chosen to have a thickness from about 1 nm to 1000 nm, including from 500 – 1000 nm (see Sobha: [0089]). The examiner notes that the claimed range of “about 500 – 20,000 nm” overlaps with the range described in Sobha (1 nm to 1000 nm), such that it would have been obvious to one of skill in the art to have selected the portion of the thickness of the sheet that overlaps with the claimed range (500 – 1000 nm), since Sobha teaches that spacings of between 500 – 1000 nm are well known in the art (see Sobha: [0089]). Furthermore, overlapping ranges have been held to be prima facie obvious absent any showing of unexpected results or criticality (see: MPEP § 2144.05 (I)).  

Regarding Claim 8, modified Early teaches all the limitations as applied to Claim 1 and further teaches wherein the plurality of tri-layer device stacks in the structure number between about 2 and about 10,000 (see Early: Column 6, line 52-58; Fig 13-17).

	Regarding Claim 21, Early teaches a structure (see Early: Abstract) usable in a molecular sensor (functional languages; capability met by Early, see Column 7, line 31-33), the structure comprising:
a supporting substrate defining a substrate plane (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below); and
a plurality of tri-layer device stack stacked in parallel and aligned at an angle to the substrate plane, in contact with the supporting substrate (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below);
wherein each tri-layer device stack comprises two parallel electrode sheets separated by an inner dielectric sheet (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below); and
wherein the angle to the substrate plane is from about 90º to about 70º (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below). 

    PNG
    media_image1.png
    589
    897
    media_image1.png
    Greyscale

	Early describes an embodiment in which there are multiple vertical capacitor structures (i.e. a plurality of tri-layer stacks, Early shows 2 stacks) arranged in parallel in contact with the substrate (see Early: Column 6, line 52-58; Fig 13-17; the examiner notes that Early describes a plurality of stacks arranged parallel to each other). 
	Early does not explicitly teach each tri-layer stack being separated by an outer dielectric sheet. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that electrodes can be separated by spacers such as dielectrics (see Sobha: [0070]) and further teaches that the sensors can be made as arrays of multilayers, alternating layers of dielectric and conductor, allowing for the construction of an extremely high density of sensing structures upon a substrate (see Sobha: [0160]). Thus, Sobha teaches that molecular sensing structures can be made of tri-layer stacks (i.e. electrode-dielectric-electrode) separated by an additional dielectric layer.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the plurality of tri-layer stacks of Early to be separated by a dielectric spacer as in Sobha, because Sobha teaches that using a multilayer structure of alternating dielectric-conductor layers allows for the construction of an extremely high density of sensing structures upon a substrate (see Sobha: [0160]).

Modified Early teaches the angling of the stacks in a perpendicular manner in relation to the substrate (see annotated Figure above). 
Modified Early does not teach “wherein the plurality of tri-layer device stacks are tilted relative to the substrate plane”. 
However, Brosseau teaches the analogous art of electron transistors including first and second electrodes and an insulating layer between them on a substrate (see Brosseau: Abstract). Brosseau further teaches forming the stacks at an angle, where the angle can be obtuse (higher than 90 degrees), right (90 degrees) or acute (less than 90 degrees) (see Brosseau: [0020]). Thus, Brosseau suggests that the angle of the stack does not affect neither the functioning of the device. Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to make the stack and protrusion of any angle as this would not have affected the functioning of the device.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the angle of the tri-layer stacks of modified Early, to be of any angle, including less than 90º and greater than 60º as suggested by Brosseau, because Brosseau teaches that stacks can be formed at any angle, suggesting that choice of angle does not affect the functioning of the device (see Brosseau: [0020]; Fig 1A-2B; Fig 10A-10F).

	Modified Early does not explicitly teach wherein each inner dielectric sheet comprises a groove in an exposed top edge opposite the supporting substrate. 

    PNG
    media_image2.png
    609
    588
    media_image2.png
    Greyscale
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that electrodes can be separated by spacers such as dielectrics (see Sobha: [0070]) and further teaches that the spacers can overlay all or a portion of the electrode (see Sobha: [0044]). Sobha illustrates an instance where a dielectric does not cover the entirety of the electrode, effectively forming a groove where molecules can attach to be detected (see Sobha: [0043] Fig 1B, annotate figure below).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the plurality of tri-layer stacks of Early to be separated by a dielectric spacer that does not cover the electrode completely (effectively creating a groove) as in Sobha, because Sobha teaches that this allows for the attachment of molecules as sensing bridges to be detected (see Sobha: [0160]).

Regarding Claim 24, modified Early teaches all the limitations as applied to Claim 21 and further teaches wherein the plurality of tri-layer device stacks in the structure number between about 2 and about 10,000 (see Early: Column 6, line 52-58; Fig 13-17).

Regarding Claim 30, modified Early teaches all the limitations as applied to Claim 21. Modified Early teaches that the thickness of the dielectric layer can be made in accordance to the desired performance (see Early: Column 5, line 13-26). 
Modified Early does not teach wherein each inner dielectric sheet has a thickness of about 1-40 nm. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071]), and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha illustrates that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array (see Sobha: Fig 10B; Fig 12C). Sobha teaches that the width of the electrodes can be of any convenient dimension and further teaches that electrodes are spaced by a distance ranging 40 to about 102 angstroms (4 nm to 10 nm) (see Sobha: [0089]). The examiner notes that the claimed range of “about 1-40 nm” overlaps entirely with the range described in Sobha (4-10nm), such that they are substantially identical and the range is therefore deemed to be described in its entirety in the reference. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width of the inner dielectric spacer of modified Early to be in the range of 4-10 nm as described in Sobha, because Sobha teaches that the inner dielectric spacers in the electrode pairs can be made to have a thickness falling within in this range (see Sobha: [0089]). 

Modified Early teaches the outer dielectric layer (see modification of Claim 11: modify the plurality of tri-layer stacks of Early to be separated by a dielectric spacer as in Sobha). 
Modified Early does not teach wherein each outer dielectric sheet has a thickness of at least one order of magnitude greater than the thickness of each inner dielectric sheet.
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071], and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha illustrates that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array (see Sobha: Fig 10B; Fig 12C). Sobha teaches that electrodes are spaced by a distance ranging 10 to about 105 angstroms (1 nm to 1000 nm) (see Sobha: [0089]). The examiner notes that given the modification to make the inner dielectric sheet of 4-10nm in Claim 11 and the illustration in Sobha that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array, a choice of thickness for the outer dielectric sheet of 400-1000nm would have resulted in the outer dielectric sheet being at least an order of magnitude thicker than the inner dielectric sheet. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width of the outer dielectric spacer of modified Early to be in the range of 400 nm to 1000 nm as described in Sobha, because Sobha teaches that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array and that the outer dielectric spacer can be chosen to have a thickness from about 1 nm to 1000 nm, including from 400 to 1000 nm (see Sobha: [0089]). The combination made would have resulted in the outer dielectric sheet being at least an order of magnitude thicker than the inner dielectric sheet. 

	Regarding Claim 31, Early teaches a structure (see Early: Abstract) usable in a molecular sensor (functional languages; capability met by Early, see Column 7, line 31-33), the structure comprising:
a supporting substrate defining a substrate plane (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below); and
a plurality of tri-layer device stack stacked in parallel and aligned at an angle to the substrate plane, in contact with the supporting substrate (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below);
wherein each tri-layer device stack comprises two parallel electrode sheets separated by an inner dielectric sheet (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below); 

    PNG
    media_image1.png
    589
    897
    media_image1.png
    Greyscale

	Early describes an embodiment in which there are multiple vertical capacitor structures (i.e. a plurality of tri-layer stacks, Early shows 2 stacks) arranged in parallel in contact with the substrate (see Early: Column 6, line 52-58; Fig 13-17; the examiner notes that Early describes a plurality of stacks arranged parallel to each other). 
	Early does not explicitly teach each tri-layer stack being separated by an outer dielectric sheet.
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that electrodes can be separated by spacers such as dielectrics (see Sobha: [0070]) and further teaches that the sensors can be made as arrays of multilayers, alternating layers of dielectric and conductor, allowing for the construction of an extremely high density of sensing structures upon a substrate (see Sobha: [0160]). SObha  Thus, Sobha teaches that molecular sensing structures can be made of tri-layer stacks (i.e. electrode-dielectric-electrode) separated by an additional dielectric layer.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the plurality of tri-layer stacks of Early to be separated by a dielectric spacer as in Sobha, because Sobha teaches that using a multilayer structure of alternating dielectric-conductor layers allows for the construction of an extremely high density of sensing structures upon a substrate (see Sobha: [0160]).

	Modified Early does not explicitly teach a molecule connecting the top edges of the two electrode sheets opposite the supporting substrate forming a molecular bridge over the inner dielectric sheet. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that electrodes can be separated by spacers such as dielectrics (see Sobha: [0070]) and further teaches that the spacers can overlay all or a portion of the electrode (see Sobha: [0044]). Sobha illustrates an instance where a dielectric does not cover the entirety of the electrode, effectively forming a groove where molecules can attach to form a complex that can be detected (see Sobha: [0043]; Fig 1B, annotate figure below).

    PNG
    media_image2.png
    609
    588
    media_image2.png
    Greyscale
It would have been obvious to one skilled in the art before the filing date of the invention to modify the plurality of tri-layer stacks of Early to be separated by a dielectric spacer that does not cover the electrode completely (effectively creating a groove where molecules can attach) and to include a molecule as in Sobha, because Sobha teaches the use of molecules as sensing bridges to detect molecules (see Sobha: [0160]).

Regarding Claim 32, modified Early teaches all the limitations as applied to Claim 31 and further teaches a groove in an exposed top edge opposite the supporting substrate so as to prevent contact between the molecule and the inner dielectric sheet in each tri-layer stack (see modification of Claim 31). 

Regarding Claim 34, modified Early teaches all the limitations as applied to Claim 31. Modified Early teaches that the thickness of the dielectric layer can be made in accordance to the desired performance (see Early: Column 5, line 13-26). 
Modified Early does not teach wherein each inner dielectric sheet has a thickness of about 1-40 nm. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071]), and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha illustrates that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array (see Sobha: Fig 10B; Fig 12C). Sobha teaches that the width of the electrodes can be of any convenient dimension and further teaches that electrodes are spaced by a distance ranging 40 to about 102 angstroms (4 nm to 10 nm) (see Sobha: [0089]). The examiner notes that the claimed range of “about 1-40 nm” overlaps entirely with the range described in Sobha (4-10nm), such that they are substantially identical and the range is therefore deemed to be described in its entirety in the reference.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width of the inner dielectric spacer of modified Early to be in the range of 4-10 nm as described in Sobha, because Sobha teaches that the inner dielectric spacers in the electrode pairs can be made to have a thickness falling within in this range (see Sobha: [0089]). 

Modified Early teaches the outer dielectric layer (see modification of Claim 11: modify the plurality of tri-layer stacks of Early to be separated by a dielectric spacer as in Sobha). 
Modified Early does not teach wherein each outer dielectric sheet has a thickness of at least one order of magnitude greater than the thickness of each inner dielectric sheet.
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071], and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha illustrates that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array (see Sobha: Fig 10B; Fig 12C). Sobha teaches that electrodes are spaced by a distance ranging 10 to about 105 angstroms (1 nm to 1000 nm) (see Sobha: [0089]). The examiner notes that given the modification to make the inner dielectric sheet of 4-10nm in Claim 11 and the illustration in Sobha that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array, a choice of thickness for the outer dielectric sheet of 400-1000nm would have resulted in the outer dielectric sheet being at least an order of magnitude thicker than the inner dielectric sheet. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width of the outer dielectric spacer of modified Early to be in the range of 400 nm to 1000 nm as described in Sobha, because Sobha teaches that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array and that the outer dielectric spacer can be chosen to have a thickness from about 1 nm to 1000 nm, including from 400 to 1000 nm (see Sobha: [0089]). The combination made would have resulted in the outer dielectric sheet being at least an order of magnitude thicker than the inner dielectric sheet. 

Regarding Claim 35, modified Early teaches all the limitations as applied to Claim 31 and further teaches wherein the angle to the substrate plane is from about 90º to about 70º (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below). 

Regarding Claim 38, modified Early teaches all the limitations as applied to Claim 31 and further teaches wherein the plurality of tri-layer device stacks in the structure number between about 2 and about 10,000 (see Early: Column 6, line 52-58; Fig 13-17).


Claim(s) 2-3, 28-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Early (US 6,094,335, as cited in the IDS dated May 19, 2020, previously of record) in view of Sobha et al (US 2004/0248282, as cited on the IDS dated May 19, 2020, previously of record), Brosseau (US 2003/0025133, as cited on the IDS dated May 19, 2020, previously of record) and in further view of Ayliffe (US 7,579,823, as cited on the IDS dated May 19, 2020, previously of record).

	Regarding Claim 2, modified Early teaches all the limitations as applied to Claim 1. 
Modified Early teaches that the thickness of the tri-layer stack is variable depending on the application at hand (see Early: Column 5, line 13-26).
Modified Early does not teach the width of the tri-layer stacks (i.e. the thickness of the electrode-dielectric-electrode). Modified Early does not teach the thickness of the dielectric layer. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071]), and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha teaches that the width of the electrodes can be of any convenient dimension and further teaches that electrodes are spaced by a distance ranging 40 to about 102 angstroms (4 nm to 10 nm) (see Sobha: [0089]). The examiner notes that the claimed range of “about 5-15 nm” overlaps with the range described in Sobha (4-10nm), such that they are substantially identical and the range is therefore deemed to be described in its entirety in the reference. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the inner dielectric spacer of modified Early to be in the range of 4-10 nm as described in Sobha, because Sobha teaches that the inner dielectric spacers in the electrode pairs can be made to have a thickness falling within in this range (see Sobha: [0089]).

Modified Early does not teach yet teach the thickness of the electrode sheet nor does it not teach the width of the stack being less than about 50 nm.. 
However, Ayliffe teaches the analogous art of thin film sensors for particle detecting (see Ayliffe: Abstract). Ayliffe teaches a stack of electrode-dielectric repeats can span can be formed as a multilayer sandwich (i.e. a stack) (see Ayliffe: Column 1, line 45-47; Fig 1). Ayliffe teaches that the thickness of the electrodes can made to be as small as 10 nanometers and states that thin layers are generally less expensive (see Ayliffe: Column 6, line 15-20).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the electrode sheets of modified Early to be as small as 10 nanometers as taught by Ayliffe, because Ayliffe teaches that that making electrode layers thinner results in a less expensive device (see Ayliffe: Column 6, line 15-20). The examiner notes that the resulting combination, where the inner dielectric sheets are made to be 4-10nm and the electrode sheets are made to be as small as 10 nm, results in a thickness of the tri-layer stack of less than about 50nm as claimed.

	Regarding Claim 3, modified Early teaches all the limitations as applied to Claim 1. 
Modified Early does not teach wherein each electrode sheet has a thickness of about 5 – 15 nm. 
However, Ayliffe teaches the analogous art of thin film sensors for particle detecting (see Ayliffe: Abstract). Ayliffe teaches a stack of electrode-dielectric repeats can span can be formed as a multilayer sandwich (i.e. a stack) (see Ayliffe: Column 1, line 45-47; Fig 1). Ayliffe teaches that the thickness of the electrodes can made to be as small as 10 nanometers and states that thin layers are generally less expensive (see Ayliffe: Column 6, line 15-20). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the electrode sheets of modified Early to be as small as 10 nanometers as taught by Ayliffe, because Ayliffe teaches that that making electrode layers thinner results in a less expensive device (see Ayliffe: Column 6, line 15-20).

	Regarding Claim 28, modified Early teaches all the limitations as applied to Claim 21. 
Modified Early teaches that the thickness of the tri-layer stack is variable depending on the application at hand (see Early: Column 5, line 13-26).
Modified Early does not teach the width of the tri-layer stacks (i.e. the thickness of the electrode-dielectric-electrode). Modified Early does not teach the thickness of the dielectric layer. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071]), and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha teaches that the width of the electrodes can be of any convenient dimension and further teaches that electrodes are spaced by a distance ranging 40 to about 102 angstroms (4 nm to 10 nm) (see Sobha: [0089]). The examiner notes that the claimed range of “about 5-15 nm” overlaps with the range described in Sobha (4-10nm), such that they are substantially identical and the range is therefore deemed to be described in its entirety in the reference. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the inner dielectric spacer of modified Early to be in the range of 4-10 nm as described in Sobha, because Sobha teaches that the inner dielectric spacers in the electrode pairs can be made to have a thickness falling within in this range (see Sobha: [0089]).

Modified Early does not teach yet teach the thickness of the electrode sheet nor does it not teach the width of the stack being less than about 50 nm. 
However, Ayliffe teaches the analogous art of thin film sensors for particle detecting (see Ayliffe: Abstract). Ayliffe teaches a stack of electrode-dielectric repeats can span can be formed as a multilayer sandwich (i.e. a stack) (see Ayliffe: Column 1, line 45-47; Fig 1). Ayliffe teaches that the thickness of the electrodes can made to be as small as 10 nanometers and states that thin layers are generally less expensive (see Ayliffe: Column 6, line 15-20).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the electrode sheets of modified Early to be as small as 10 nanometers as taught by Ayliffe, because Ayliffe teaches that that making electrode layers thinner results in a less expensive device (see Ayliffe: Column 6, line 15-20). The examiner notes that the resulting combination, where the inner dielectric sheets are made to be 4-10nm and the electrode sheets are made to be as small as 10 nm, results in a thickness of the tri-layer stack of less than about 50nm as claimed.

	Regarding Claim 29, modified Early teaches all the limitations as applied to Claim 21. 
Modified Early does not teach wherein each electrode sheet has a thickness of about 1 – 40 nm. 
However, Ayliffe teaches the analogous art of thin film sensors for particle detecting (see Ayliffe: Abstract). Ayliffe teaches a stack of electrode-dielectric repeats can span can be formed as a multilayer sandwich (i.e. a stack) (see Ayliffe: Column 1, line 45-47; Fig 1). Ayliffe teaches that the thickness of the electrodes can made to be as small as 10 nanometers and states that thin layers are generally less expensive (see Ayliffe: Column 6, line 15-20). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the electrode sheets of modified Early to be as small as 10 nanometers as taught by Ayliffe, because Ayliffe teaches that that making electrode layers thinner results in a less expensive device (see Ayliffe: Column 6, line 15-20).

	Regarding Claim 33, modified Early teaches all the limitations as applied to Claim 31. 
Modified Early teaches that the thickness of the tri-layer stack is variable depending on the application at hand (see Early: Column 5, line 13-26).
Modified Early does not teach the width of the tri-layer stacks (i.e. the thickness of the electrode-dielectric-electrode). Modified Early does not teach the thickness of the dielectric layer. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071]), and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha teaches that the width of the electrodes can be of any convenient dimension and further teaches that electrodes are spaced by a distance ranging 40 to about 102 angstroms (4 nm to 10 nm) (see Sobha: [0089]). The examiner notes that the claimed range of “about 5-15 nm” overlaps with the range described in Sobha (4-10nm), such that they are substantially identical and the range is therefore deemed to be described in its entirety in the reference. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the inner dielectric spacer of modified Early to be in the range of 4-10 nm as described in Sobha, because Sobha teaches that the inner dielectric spacers in the electrode pairs can be made to have a thickness falling within in this range (see Sobha: [0089]).

Modified Early does not teach yet teach the thickness of the electrode sheet nor does it not teach the width of the stack being less than about 50 nm.. 
However, Ayliffe teaches the analogous art of thin film sensors for particle detecting (see Ayliffe: Abstract). Ayliffe teaches a stack of electrode-dielectric repeats can span can be formed as a multilayer sandwich (i.e. a stack) (see Ayliffe: Column 1, line 45-47; Fig 1). Ayliffe teaches that the thickness of the electrodes can made to be as small as 10 nanometers and states that thin layers are generally less expensive (see Ayliffe: Column 6, line 15-20).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the electrode sheets of modified Early to be as small as 10 nanometers as taught by Ayliffe, because Ayliffe teaches that that making electrode layers thinner results in a less expensive device (see Ayliffe: Column 6, line 15-20). The examiner notes that the resulting combination, where the inner dielectric sheets are made to be 4-10nm and the electrode sheets are made to be as small as 10 nm, results in a thickness of the tri-layer stack of less than about 50nm as claimed.


Claim(s) 6-7, 22-23 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Early (US 6,094,335, as cited in the IDS dated May 19, 2020, previously of record) in view of Sobha et al (US 2004/0248282, as cited on the IDS dated May 19, 2020, previously of record), in view of Brosseau (US 2003/0025133, as cited on the IDS dated May 19, 2020, previously of record) and in view of Wohlstadter et al (US 6,673,533, as cited on the IDS dated May 19, 2020, previously of record).

Regarding Claim 6, modified Early teaches all the limitations as applied to Claim 1.
Modified Early does not teach herein at least one tri-layer device stack in the plurality of tri- layer device stacks further includes at least one adhesion-enhancing layer disposed between an electrode sheet and an inner dielectric sheet in the tri-layer device stack.
However, Wohlstadter teaches the analogous art of materials and methods for producing patterened multi-array surfaces for use diagnostics (see Wohlstadter: Abstract). Wohlstadter teaches that gold electrodes for molecular sensing can be made on substrates by first treating the substrates with a 3nm thick layer of Ti as an adhesion layer, which promotes adhesion of the gold layer (see Wohlstadter: Column 102, line 9-12). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tri-layer stacks of modified Early to include a 3nm thick layer of Ti as described in Wohlstadter, because Wohlstadter teaches the use of a layer of Ti as an adhesion layer, which promotes adhesion of the gold layer (see Wohlstadter: Column 102, line 9-12).

Regarding Claim 7, modified Early teaches all the limitations as applied to Claim 6 and further teaches wherein the at least one adhesion-enhancing layer comprises a 1-5 nm thick metal film comprising Ti, Cr, Al, Zr, Mo, Nb, Ta or Hf (see modification of Claim 6: tri-layer stacks of modified Early to include a 3nm thick layer of Ti as described in Wohlstadter, because Wohlstadter teaches the use of a layer of Ti as an adhesion layer, which promotes adhesion of the gold layer; see Wohlstadter: Column 102, line 9-12).

Regarding Claim 22, modified Early teaches all the limitations as applied to Claim 21.
Modified Early does not teach herein at least one tri-layer device stack in the plurality of tri- layer device stacks further includes at least one adhesion-enhancing layer disposed between an electrode sheet and an inner dielectric sheet in the tri-layer device stack.
However, Wohlstadter teaches the analogous art of materials and methods for producing patterened multi-array surfaces for use diagnostics (see Wohlstadter: Abstract). Wohlstadter teaches that gold electrodes for molecular sensing can be made on substrates by first treating the substrates with a 3nm thick layer of Ti as an adhesion layer, which promotes adhesion of the gold layer (see Wohlstadter: Column 102, line 9-12). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tri-layer stacks of modified Early to include a 3nm thick layer of Ti as described in Wohlstadter, because Wohlstadter teaches the use of a layer of Ti as an adhesion layer, which promotes adhesion of the gold layer (see Wohlstadter: Column 102, line 9-12).

Regarding Claim 23, modified Early teaches all the limitations as applied to Claim 22 and further teaches wherein the at least one adhesion-enhancing layer comprises a 1-5 nm thick metal film comprising Ti, Cr, Al, Zr, Mo, Nb, Ta or Hf (see modification of Claim 6: tri-layer stacks of modified Early to include a 3nm thick layer of Ti as described in Wohlstadter, because Wohlstadter teaches the use of a layer of Ti as an adhesion layer, which promotes adhesion of the gold layer; see Wohlstadter: Column 102, line 9-12).

Regarding Claim 36, modified Early teaches all the limitations as applied to Claim 31.
Modified Early does not teach herein at least one tri-layer device stack in the plurality of tri- layer device stacks further includes at least one adhesion-enhancing layer disposed between an electrode sheet and an inner dielectric sheet in the tri-layer device stack.
However, Wohlstadter teaches the analogous art of materials and methods for producing patterened multi-array surfaces for use diagnostics (see Wohlstadter: Abstract). Wohlstadter teaches that gold electrodes for molecular sensing can be made on substrates by first treating the substrates with a 3nm thick layer of Ti as an adhesion layer, which promotes adhesion of the gold layer (see Wohlstadter: Column 102, line 9-12). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tri-layer stacks of modified Early to include a 3nm thick layer of Ti as described in Wohlstadter, because Wohlstadter teaches the use of a layer of Ti as an adhesion layer, which promotes adhesion of the gold layer (see Wohlstadter: Column 102, line 9-12).

Regarding Claim 37, modified Early teaches all the limitations as applied to Claim 36 and further teaches wherein the at least one adhesion-enhancing layer comprises a 1-5 nm thick metal film comprising Ti, Cr, Al, Zr, Mo, Nb, Ta or Hf (see modification of Claim 6: tri-layer stacks of modified Early to include a 3nm thick layer of Ti as described in Wohlstadter, because Wohlstadter teaches the use of a layer of Ti as an adhesion layer, which promotes adhesion of the gold layer; see Wohlstadter: Column 102, line 9-12).


Claim(s) 9, 11-14, 18, 25 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Early (US 6,094,335, as cited in the IDS dated May 19, 2020, previously of record) in view of Sobha et al (US 2004/0248282, as cited on the IDS dated May 19, 2020, previously of record), in view of Brosseau (US 2003/0025133, as cited on the IDS dated May 19, 2020, previously of record) and in view of Mascolo et al (US 7,432,120, as cited on the IDS dated May 19, 2020, previously of record).

Regarding Claim 9, modified Early teaches all the limitations as applied to Claim 1.
Modified Early does not teach further comprising a protrusion extending from the supporting substrate at the angle to the substrate plane, disposed parallel to and against an electrode sheet present at an end of the plurality of tri-layer device stacks. 
However, Mascolo teaches the analogous art of methods for fabricating nanometric multilayer elements on a substrate (see Mascolo: Abstract). Mascolo further teaches a substrate for the formation of the tri-layer stacks, where the substrate has a block-seed (i.e. protrusion) formed at a substantially vertical angle from which the electrode stacks extend (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14). Mascolo also describes structures where the block seed is removed using etching after deposition of the multilayer body and structures in which it remains after completion of the deposition (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14; Claims 1-3). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the substrate of modified Early to feature a block-seed (i.e. protrusion) formed at a substantially vertical angle as described by Mascolo, because Mascolo teaches that this allows for a starting point for the formation of electrode stacks (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14). The examiner notes that the combination would result in the protrusion being located at an end of the electrode stacks. 

	Regarding Claim 11, Early teaches a structure (see Early: Abstract) usable in a molecular sensor (functional languages; capability met by Early, see Column 7, line 31-33), the structure comprising:
a supporting substrate defining a substrate plane (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below); and
a plurality of tri-layer device stack stacked in parallel and aligned at an angle to the substrate plane, in contact with the supporting substrate (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below);
wherein each tri-layer device stack comprises two parallel electrode sheets separated by an inner dielectric sheet (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below); and

    PNG
    media_image1.png
    589
    897
    media_image1.png
    Greyscale

	Early describes an embodiment in which there are multiple vertical capacitor structures (i.e. a plurality of tri-layer stacks, Early shows 2 stacks) arranged in parallel in contact with the substrate (see Early: Column 6, line 52-58; Fig 13-17; the examiner notes that Early describes a plurality of stacks arranged parallel to each other). 
	Early does not explicitly teach each tri-layer stack being separated by an outer dielectric sheet. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that electrodes can be separated by spacers such as dielectrics (see Sobha: [0070]) and further teaches that the sensors can be made as arrays of multilayers, alternating layers of dielectric and conductor, allowing for the construction of an extremely high density of sensing structures upon a substrate (see Sobha: [0160]). Thus, Sobha teaches that molecular sensing structures can be made of tri-layer stacks (i.e. electrode-dielectric-electrode) separated by an additional dielectric layer.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the plurality of tri-layer stacks of Early to be separated by a dielectric spacer as in Sobha, because Sobha teaches that using a multilayer structure of alternating dielectric-conductor layers allows for the construction of an extremely high density of sensing structures upon a substrate (see Sobha: [0160]).

Modified Early does not teach a protrusion extending from the supporting substrate, the protrusion including a substantially flat face defining an angle to the substrate plane. 
However, Mascolo teaches the analogous art of methods for fabricating nanometric multilayer elements on a substrate (see Mascolo: Abstract). Mascolo further teaches a substrate for the formation of the tri-layer stacks, where the substrate has a block-seed (i.e. protrusion) formed at a substantially vertical angle from which the electrode stacks extend (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14). Mascolo also describes structures where the block seed is removed using etching after deposition of the multilayer body and structures in which it remains after completion of the deposition (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14; Claims 1-3). Mascolo also describes the block-seed as being made of a suitable dielectric such as silicon nitride (see Mascolo: Column 6, line 34-37).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the substrate of modified Early to feature a silicon nitride block-seed (i.e. protrusion) formed at a substantially vertical angle as described by Mascolo, because Mascolo teaches that this allows for a starting point for the formation of electrode stacks (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Column 6, line 34-37; Fig 14). The examiner notes that the combination would result in the protrusion being located at an end of the electrode stacks, next to an electrode sheet. 

Modified Early teaches the angling of the stacks (i.e. the layers including the electrode sheets) in a perpendicular manner in relation to the substrate (see annotated Figure above). 
Modified Early does not teach “wherein each of the electrode sheets of the plurality of tri-layer device stacks are tilted relative to the substrate plane”. 
However, Brosseau teaches the analogous art of electron transistors including first and second electrodes and an insulating layer between them on a substrate (see Brosseau: Abstract). Brosseau further teaches forming the stacks at an angle, where the angle can be obtuse (higher than 90 degrees), right (90 degrees) or acute (less than 90 degrees) (see Brosseau: [0020]). Thus, Brosseau suggests that the angle of the stack does not affect neither the functioning of the device. Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to make the stack and protrusion of any angle as this would not have affected the functioning of the device.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the angle of the tri-layer stacks of modified Early, to be of any angle, including less than 90º and greater than 60º as suggested by Brosseau, because Brosseau teaches that stacks can be formed at any angle, suggesting that choice of angle does not affect the functioning of the device (see Brosseau: [0020]; Fig 1A-2B; Fig 10A-10F).

Regarding Claim 12, modified Early teaches all the limitations as applied to Claim 11 and further teaches wherein the protrusion comprises a dielectric (see modification of Claim 11, modify the substrate of modified Early to feature a silicon nitride block-seed (i.e. protrusion) formed at a substantially vertical angle as described by Mascolo; Mascolo: Column 6, line 34-37). 

Regarding Claim 13, modified Early teaches all the limitations as applied to Claim 11 and further teaches wherein each inner dielectric sheet comprises an oxide, a nitride, a fluoride, an oxyfluoride, or an oxynitride (see Early: “a dielectric layer 64 is shown conformally formed on the sacrificial layer 60 and exposed portion of the insulated substrate 44. Any suitable dielectric material (e.g., silicon dioxide, silicon nitrides, silicon oxynitrides, polyimides, Teflon, aerogels and the like) may be employed to carry out the present invention…”, Column 5, line 13-18).

Regarding Claim 14, modified Early teaches all the limitations as applied to Claim 11 and further teaches wherein the angle to the substrate plane is from about 90º to about 70º (see Early: Column 4, line 18-60; Column 5, line 65 to Column 6, line 31; Fig 2; Fig 8-9, annotated Fig 2 below). 
 
Regarding Claim 18, modified Early teaches all the limitations as applied to Claim 11. Modified Early teaches that the thickness of the dielectric layer can be made in accordance to the desired performance (see Early: Column 5, line 13-26). 
Modified Early does not teach wherein each inner dielectric sheet has a thickness of about 1-40 nm. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071]), and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha illustrates that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array (see Sobha: Fig 10B; Fig 12C). Sobha teaches that the width of the electrodes can be of any convenient dimension and further teaches that electrodes are spaced by a distance ranging 40 to about 102 angstroms (4 nm to 10 nm) (see Sobha: [0089]). The examiner notes that the claimed range of “about 5-15 nm” overlaps entirely with the range described in Sobha (4-10nm), such that they are substantially identical and the range is therefore deemed to be described in its entirety in the reference.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width of the inner dielectric spacer of modified Early to be in the range of 4-10 nm as described in Sobha, because Sobha teaches that the inner dielectric spacers in the electrode pairs can be made to have a thickness falling within in this range (see Sobha: [0089]). 

Modified Early teaches the outer dielectric layer (see modification of Claim 11: modify the plurality of tri-layer stacks of Early to be separated by a dielectric spacer as in Sobha). 
Modified Early does not teach wherein each outer dielectric sheet has a thickness of at least one order of magnitude greater than the thickness of each inner dielectric sheet.
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071], and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha illustrates that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array (see Sobha: Fig 10B; Fig 12C). Sobha teaches that electrodes are spaced by a distance ranging 10 to about 105 angstroms (1 nm to 1000 nm) (see Sobha: [0089]). The examiner notes that given the modification to make the inner dielectric sheet of 4-10nm in Claim 11 and the illustration in Sobha that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array, a choice of thickness for the outer dielectric sheet of 400-1000nm would have resulted in the outer dielectric sheet being at least an order of magnitude thicker than the inner dielectric sheet. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width of the outer dielectric spacer of modified Early to be in the range of 400 nm to 1000 nm as described in Sobha, because Sobha teaches that the distance between electrodes in an electrode pairs can be distinct from the distance between electrode pairs when formed as an array and that the outer dielectric spacer can be chosen to have a thickness from about 1 nm to 1000 nm, including from 400 to 1000 nm (see Sobha: [0089]). The combination made would have resulted in the outer dielectric sheet being at least an order of magnitude thicker than the inner dielectric sheet.

Regarding Claim 25, modified Early teaches all the limitations as applied to Claim 21.
Modified Early does not teach further comprising a protrusion extending from the supporting substrate at the angle to the substrate plane, disposed parallel to and against an electrode sheet present at an end of the plurality of tri-layer device stacks. 
However, Mascolo teaches the analogous art of methods for fabricating nanometric multilayer elements on a substrate (see Mascolo: Abstract). Mascolo further teaches a substrate for the formation of the tri-layer stacks, where the substrate has a block-seed (i.e. protrusion) formed at a substantially vertical angle from which the electrode stacks extend (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14). Mascolo also describes structures where the block seed is removed using etching after deposition of the multilayer body and structures in which it remains after completion of the deposition (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14; Claims 1-3). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the substrate of modified Early to feature a block-seed (i.e. protrusion) formed at a substantially vertical angle as described by Mascolo, because Mascolo teaches that this allows for a starting point for the formation of electrode stacks (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14). The examiner notes that the combination would result in the protrusion being located at an end of the electrode stacks. 

Regarding Claim 39, modified Early teaches all the limitations as applied to Claim 31.
Modified Early does not teach further comprising a protrusion extending from the supporting substrate at the angle to the substrate plane, disposed parallel to and against an electrode sheet present at an end of the plurality of tri-layer device stacks. 
However, Mascolo teaches the analogous art of methods for fabricating nanometric multilayer elements on a substrate (see Mascolo: Abstract). Mascolo further teaches a substrate for the formation of the tri-layer stacks, where the substrate has a block-seed (i.e. protrusion) formed at a substantially vertical angle from which the electrode stacks extend (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14). Mascolo also describes structures where the block seed is removed using etching after deposition of the multilayer body and structures in which it remains after completion of the deposition (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14; Claims 1-3). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the substrate of modified Early to feature a block-seed (i.e. protrusion) formed at a substantially vertical angle as described by Mascolo, because Mascolo teaches that this allows for a starting point for the formation of electrode stacks (see Mascolo: Column 4, line 42-45; Column 7, line 13-19; Fig 2-5; Fig 14). The examiner notes that the combination would result in the protrusion being located at an end of the electrode stacks. 


Claim(s) 10, 26 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Early (US 6,094,335, as cited in the IDS dated May 19, 2020, previously of record) in view of Sobha et al (US 2004/0248282, as cited on the IDS dated May 19, 2020, previously of record), in view of Brosseau (US 2003/0025133, as cited on the IDS dated May 19, 2020, previously of record), Mascolo et al (US 7,432,120, as cited on the IDS dated May 19, 2020, previously of record).

Regarding Claim 10, modified Early teaches all the limitations as applied to Claim 9. Modified Early teaches the substrate with the protrusion at an end of the plurality of tri-device stacks (see modification of Claim 9). Modified Early also teaches the use of stretchers at the ends of the dielectric fence to prevent the fence from falling over and/or falling apart (see Early: Column 5, line 49-59; Fig 7b). 
Modified Early does not explicitly teach a supportive block material extending from the supporting surface at the angle from the substrate plane, disposed parallel to and against an electrode sheet present at an end of the plurality of the tri-layer device stacks opposite the protrusion. 
However, Brosseau teaches the analogous art of electron transistors including first and second electrodes and an insulating layer between them on a substrate (see Brosseau: Abstract). Brosseau further teaches placing an additional insulating layer made of silicon oxide at the end of the stack, the additional layer protecting the stacks from the outside environment (see Brosseau: [0037]; Fig 8). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the end of the tri-layer stacks of modified Early, said end being opposite of the end at which the protrusion is located, to have an insulating layer of silicon oxide at the end of the stack as taught by Brosseau, because Brosseau teaches that the additional layer protects the stacks from the outside environment (see Brosseau: [0037]; Fig 8).

Regarding Claim 26, modified Early teaches all the limitations as applied to Claim 25. Modified Early teaches the substrate with the protrusion at an end of the plurality of tri-device stacks (see modification of Claim 9). Modified Early also teaches the use of stretchers at the ends of the dielectric fence to prevent the fence from falling over and/or falling apart (see Early: Column 5, line 49-59; Fig 7b). 
Modified Early does not explicitly teach a supportive block material extending from the supporting surface at the angle from the substrate plane, disposed parallel to and against an electrode sheet present at an end of the plurality of the tri-layer device stacks opposite the protrusion. 
However, Brosseau teaches the analogous art of electron transistors including first and second electrodes and an insulating layer between them on a substrate (see Brosseau: Abstract). Brosseau further teaches placing an additional insulating layer made of silicon oxide at the end of the stack, the additional layer protecting the stacks from the outside environment (see Brosseau: [0037]; Fig 8). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the end of the tri-layer stacks of modified Early, said end being opposite of the end at which the protrusion is located, to have an insulating layer of silicon oxide at the end of the stack as taught by Brosseau, because Brosseau teaches that the additional layer protects the stacks from the outside environment (see Brosseau: [0037]; Fig 8).

Regarding Claim 40, modified Early teaches all the limitations as applied to Claim 39. Modified Early teaches the substrate with the protrusion at an end of the plurality of tri-device stacks (see modification of Claim 9). Modified Early also teaches the use of stretchers at the ends of the dielectric fence to prevent the fence from falling over and/or falling apart (see Early: Column 5, line 49-59; Fig 7b). 
Modified Early does not explicitly teach a supportive block material extending from the supporting surface at the angle from the substrate plane, disposed parallel to and against an electrode sheet present at an end of the plurality of the tri-layer device stacks opposite the protrusion. 
However, Brosseau teaches the analogous art of electron transistors including first and second electrodes and an insulating layer between them on a substrate (see Brosseau: Abstract). Brosseau further teaches placing an additional insulating layer made of silicon oxide at the end of the stack, the additional layer protecting the stacks from the outside environment (see Brosseau: [0037]; Fig 8). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the end of the tri-layer stacks of modified Early, said end being opposite of the end at which the protrusion is located, to have an insulating layer of silicon oxide at the end of the stack as taught by Brosseau, because Brosseau teaches that the additional layer protects the stacks from the outside environment (see Brosseau: [0037]; Fig 8).


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Early (US 6,094,335, as cited in the IDS dated May 19, 2020, previously of record) in view of Sobha et al (US 2004/0248282, as cited on the IDS dated May 19, 2020, previously of record), in view of Brosseau (US 2003/0025133, as cited on the IDS dated May 19, 2020, previously of record), Mascolo et al (US 7,432,120, as cited on the IDS dated May 19, 2020, previously of record) and in further view of Ayliffe (US 7,579,823, as cited on the IDS dated May 19, 2020, previously of record).

Regarding Claim 16, modified Early teaches all the limitations as applied to Claim 11. 
Modified Early teaches that the thickness of the tri-layer stack is variable depending on the application at hand (see Early: Column 5, line 13-26).
Modified Early does not teach the width of the tri-layer stacks (i.e. the thickness of the electrode-dielectric-electrode). Modified Early does not teach the thickness of the dielectric layer. 
However, Sobha teaches the analogous art of sensors that facilitate the detection of analytes (see Sobha: Abstract). Sobha teaches that the electrodes (i.e. the tri-layer stack, electrode-dielectric-electrode) can span the width of a biomolecule binding agent (see Sobha: [0071]), and further states examples of biomolecule binding agents such as DNA, RNA and proteins, among others (see Sobha: [0076]). Sobha teaches that the width of the electrodes can be of any convenient dimension and further teaches that electrodes are spaced by a distance ranging 40 to about 102 angstroms (4 nm to 10 nm) (see Sobha: [0089]). The examiner notes that the claimed range of “about 5-15 nm” overlaps with the range described in Sobha (4-10nm), such that they are substantially identical and the range is therefore deemed to be described in its entirety in the reference. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the inner dielectric spacer of modified Early to be in the range of 4-10 nm as described in Sobha, because Sobha teaches that the inner dielectric spacers in the electrode pairs can be made to have a thickness falling within in this range (see Sobha: [0089]).

Modified Early does not teach yet teach the thickness of the electrode sheet nor does it not teach the width of the stack being less than about 50 nm.. 
However, Ayliffe teaches the analogous art of thin film sensors for particle detecting (see Ayliffe: Abstract). Ayliffe teaches a stack of electrode-dielectric repeats can span can be formed as a multilayer sandwich (i.e. a stack) (see Ayliffe: Column 1, line 45-47; Fig 1). Ayliffe teaches that the thickness of the electrodes can made to be as small as 10 nanometers and states that thin layers are generally less expensive (see Ayliffe: Column 6, line 15-20).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the electrode sheets of modified Early to be as small as 10 nanometers as taught by Ayliffe, because Ayliffe teaches that that making electrode layers thinner results in a less expensive device (see Ayliffe: Column 6, line 15-20). The examiner notes that the resulting combination, where the inner dielectric sheets are made to be 4-10nm and the electrode sheets are made to be as small as 10 nm, results in a thickness of the tri-layer stack of less than about 50nm as claimed.

	Regarding Claim 17, modified Early teaches all the limitations as applied to Claim 11. 
Modified Early does not teach wherein each electrode sheet has a thickness of about 5 – 15 nm. 
However, Ayliffe teaches the analogous art of thin film sensors for particle detecting (see Ayliffe: Abstract). Ayliffe teaches a stack of electrode-dielectric repeats can span can be formed as a multilayer sandwich (i.e. a stack) (see Ayliffe: Column 1, line 45-47; Fig 1). Ayliffe teaches that the thickness of the electrodes can made to be as small as 10 nanometers and states that thin layers are generally less expensive (see Ayliffe: Column 6, line 15-20). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the electrode sheets of modified Early to be as small as 10 nanometers as taught by Ayliffe, because Ayliffe teaches that that making electrode layers thinner results in a less expensive device (see Ayliffe: Column 6, line 15-20).


Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Early (US 6,094,335, as cited in the IDS dated May 19, 2020, previously of record) in view of Sobha et al (US 2004/0248282, as cited on the IDS dated May 19, 2020, previously of record), in view of Brosseau (US 2003/0025133, as cited on the IDS dated May 19, 2020, previously of record), Mascolo et al (US 7,432,120, as cited on the IDS dated May 19, 2020, previously of record) and in view of Wohlstadter et al (US 6,673,533, as cited on the IDS dated May 19, 2020, previously of record).

Regarding Claim 19, modified Early teaches all the limitations as applied to Claim 11.
Modified Early does not teach herein at least one tri-layer device stack in the plurality of tri- layer device stacks further includes at least one adhesion-enhancing layer disposed between an electrode sheet and an inner dielectric sheet in the tri-layer device stack.
However, Wohlstadter teaches the analogous art of materials and methods for producing patterened multi-array surfaces for use diagnostics (see Wohlstadter: Abstract). Wohlstadter teaches that gold electrodes for molecular sensing can be made on substrates by first treating the substrates with a 3nm thick layer of Ti as an adhesion layer, which promotes adhesion of the gold layer (see Wohlstadter: Column 102, line 9-12). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tri-layer stacks of modified Early to include a 3nm thick layer of Ti as described in Wohlstadter, because Wohlstadter teaches the use of a layer of Ti as an adhesion layer, which promotes adhesion of the gold layer (see Wohlstadter: Column 102, line 9-12).

Regarding Claim 20, modified Early teaches all the limitations as applied to Claim 19 and further teaches wherein the at least one adhesion-enhancing layer comprises a 1-5 nm thick metal film comprising Ti, Cr, Al, Zr, Mo, Nb, Ta or Hf (see modification of Claim 6: tri-layer stacks of modified Early to include a 3nm thick layer of Ti as described in Wohlstadter, because Wohlstadter teaches the use of a layer of Ti as an adhesion layer, which promotes adhesion of the gold layer; see Wohlstadter: Column 102, line 9-12).


Response to Arguments
Applicant's Arguments, filed on Apr 18, 2022, towards the previous prior art rejections on Page(s) 9-10 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 9-10 of their Remarks, that the references do not teach the plurality of tri-layer stacks being tilted relative to the surface. Applicant further argues the references individually. 
The examiner respectfully disagrees.
First, Applicant argues towards each of the references individually without taking into account the combination of references. Therefore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the tilting of the stacks, the examiner notes that Brosseau further teaches forming the stacks at an angle, where the angle can be obtuse (higher than 90 degrees), right (90 degrees) or acute (less than 90 degrees) (see Brosseau: [0020]). Thus, Brosseau suggests that the angle of the stack does not affect neither the functioning of the device. Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to make the stack and protrusion of any angle as this would not have affected the functioning of the device. Thus, It would have been obvious to one skilled in the art before the filing date of the invention to modify the angle of the tri-layer stacks of modified Early, to be of any angle, including less than 90° and greater than 60° as suggested by Brosseau, because Brosseau teaches that stacks can be formed at any angle, suggesting that choice of angle does not affect the functioning of the device (see Brosseau: [0020]; Fig 1A-2B; Fig 10A-10F).


Applicant argues, on Page(s) 9-10 of their Remarks, that the references do not teach two parallel electrodes. 
The examiner respectfully disagrees.
Regarding the rejection, the combination teaches stacks of electrode-dielectric-electrode. Said stacks are connected to each other and thus the electrodes within the stack would be parallel regardless of the tilt of the stack. Early describes an embodiment in which there are multiple vertical capacitor structures (i.e. a plurality of tri-layer stacks, Early shows 2 stacks) arranged in parallel in contact with the substrate (see Early: Column 6, line 52-58; Fig 13-17; the examiner notes that Early describes a plurality of stacks arranged parallel to each other). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798